Citation Nr: 1629179	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  10-04 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating higher than 30 percent prior to July 13, 2012, excluding the period from March 9, 2010, to May 31, 2010, and in excess of 70 percent from July 13, 2012, for service-connected posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to December 1967.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the RO in Detroit, Michigan that in pertinent part, granted service connection and a 30 percent rating for PTSD, effective March 20, 2008, and denied service connection for normal pressure hydrocephalus (NPH) claimed as traumatic brain injury (TBI).

In an August 2010 rating decision, the RO granted a 100 percent temporary total rating under 38 C.F.R. § 4.29 , based on a hospitalization from March 9, 2010, through May 31, 2010, effective until June 1, 2010. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a January 2011 videoconference hearing.  A transcript is associated with the claims file. 

In an October 2012 rating decision, the Agency of Original Jurisdiction (AOJ) granted a higher 70 percent rating, effective July 13, 2012.  In a December 2013 rating decision, the AOJ granted a total rating based on individual unemployability, effective July 13, 2012.

The Board previously remanded these claims for additional development in January 2012 and July 2014.   Thereafter, in July 2015 the Board denied the Veteran's claim for NPH, but remanded the claim for increased ratings for PTSD.  



FINDING OF FACT

Throughout the entire appellate period, the Veteran's PTSD with depression causes total occupational and social impairment.


CONCLUSION OF LAW

The criteria for entitlement to an initial rating of 100 percent for PTSD with depression have been met during the entire appeal period. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

 Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  
Here, the Veteran was provided with the relevant notice and information in an August 2008 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records.  38 U.S.C.A. § 5103A (West 2014).  To this end, his service treatment records (STRs) have been obtained and associated with his claims file for consideration.  In addition, all post-service pertinent or identified records whether from VA or private sources were obtained, including any outstanding treatment records from VA and the Cleveland Clinic pursuant to the Board's July 2014 and July 2015 remand directives.  Moreover, the Veteran has been afforded VA examinations reassessing the severity of his service-connected PTSD.  These VA examinations are more than adequate for deciding this claim because the report contains the information needed to address the applicable rating criteria to properly adjudicate this claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist therefore has been met.  

Further, in accordance with the July 2015 remand directive, the AOJ issued a SSOC in July 2015 readjudicating this claim based on the medical evidence of record since August 2014.

In light of all the additional development of this claim that has occurred, there was compliance, certainly substantial compliance, with the previous remand directives, in turn allowing the Board to proceed with its adjudication of this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As already mentioned above, the Veteran testified at a Board hearing in January 2011.  The hearing was adequate as the undersigned VLJ explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II. Increased Ratings

Disability evaluations are determined by evaluating the extent to which a claimant's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  If two evaluations are potentially applicable, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2015). 

In initial-rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as a "staged" rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Indeed, the Court also since has extended this practice even to claims that do not involve initial ratings, rather, also established ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In a claim for increased rating, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411, which utilizes the general rating formula for mental disorders.  Under that code, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assignable when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms noted above are meant to represent examples that might be indicative of a certain evaluation.  The list is not exhaustive and, for the Board to assign a specific evaluation, it need not find all or even some of the symptoms present.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence establishes that the Veteran experiences other symptoms that cause occupational or social impairment equivalent to that which would be caused by the symptoms noted above, the appropriate equivalent evaluation is to be assigned.  Id. at 443; see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). 

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that a disability evaluation of 100 percent for PTSD is warranted for the entire appeal period.  

The Veteran's private medical treatment records reflect that he has received continuous care for PTSD, alcoholism, depression and suicidal tendencies for years.  

In an April 2008 private medical opinion letter, Dr. P. G. stated that the Veteran had been hospitalized in 2006 for his psychiatric disorder but that he was currently stable.

In a September 2008 private medical opinion letter, Dr. A. P. noted that the Veteran had problems with a degenerative brain process that she identified as due to normal pressure hydrocephalus (NPH) in combination with a vascular dementia due to Binswanger's, which was a small blood vessel pattern in the white matter.  She explained that these white matter lesions were due to small strokes in the brain as a result of hypertension and possibly cholesterol.  Dr. A.P. stated that the Veteran had his NPH treated with a ventriculostomy shunt and was doing very well in regard to this; however, in spite of that, his memory had continued to worsen.

In a February 2009 private medical opinion letter, Dr. F.V.M. stated that he had known the Veteran both professionally and extensively in a social manner for at least 20 years.  He observed that at the beginning of their relationship, the Veteran was extremely polished, well spoken, organized and immaculately groomed.   Dr. F.V.M. noted that over the years the Veteran had deteriorated to the point where he was totally inappropriate.  He stated that the Veteran's thought processes were continuously disrupted and, at times, his speech was illogical and irrelevant.  Dr. F.V.M. observed that the Veteran's personal hygiene had also deteriorated.  He commented that the Veteran had extreme impaired impulse control where he would blurt out inappropriate messages and, at times, repeatedly would do inappropriate gestures.  Dr. F.V.M. noticed that the Veteran's motivation and mood were fluctuating and he was unable to maintain any sort of effective work or social relationships.  In fact, he stated that the Veteran was driving away his friends and family.  Dr. F.V.M. opined that the Veteran had intractable and progressive mental illness likely relating back to his experiences in Vietnam while he was in the service. 

In a March 2009 private medical opinion letter, Dr. S.M. noted that the Veteran had recurring violent nightmares, which led to punching and flailing and sometimes striking his wife while asleep as well as ongoing episodes of insomnia.  She observed that the Veteran began drinking heavily while in Vietnam and suffered with depression and suicidal ideation.  Dr. S.M. stated that the Veteran also exhibited symptomatic hypervigilance and could be extremely defensive and at times verbally aggressive.  She commented that the Veteran attended Alcoholics Anonymous (AA) four times a week and had been sober for 23 years.  Dr. S.M. noted that although the Veteran still had issues with his anger, he had made progress in controlling it, but stated unfortunately much of his anger had been directed at his family.

The pertinent evidence of record also includes an August 2009 neuropsychological evaluation report.   The clinical findings revealed that the Veteran had major neurocognitive impairment consisting of both deficient and preserved neurocognitive capacities.  Regarding the former, the clinician noted that the most prominent features were motor and executive control deficits associated with frontal dysfunction and major degradation of the visually-oriented cognitive domain associated with right-hemisphere dysfunction.  As for the preserved functions, the clinician observed that the Veteran performed well on verbal measures, including confrontation naming, verbal fluency, expressive vocabulary and auditory comprehension.  The Veteran's memory functioning was characterized by a disparity between the verbal and visual modalities.  The clinician commented that the former was marginally efficient and the latter distinguished by major deficiency.  Regarding the etiology, the clinician stated that the neurocognitive pattern obtained during the evaluation did not correlate in a well-defined manner with the Veteran's available medical history.  He noted that it was probable that the Veteran's current mental status involved possible etiologies including NPH, history of alcoholism, ishemic changes related to microvascular disease and a history of psychiatric disorder.  Regarding the latter, the clinician opined that it was improbable that the history of depressive disorder and PTSD were a primary determinant of dementia, although it may be a mild, contributing factor.

The Veteran had a VA examination in October 2009.  He reported that he was no longer able to drive due to his diagnosis of NPH.  The Veteran stated that he was more aware of feeling depressed.  He said that he had been married for almost 44 years and had four adult children.  The Veteran described his marriage as having had "rough spots", but overall, characterized it as "favorable".  He reported having regular contact with his children, but stated that he had a strained relationship with his daughter.  The Veteran claimed he had many friends and stated that he attended AA meetings for the past 24 years.  He boasted that he had been sober for the past 24 years.  In addition, the Veteran reported that his nightmares led to punching of his wife on at least three occasions since March 2008.  His wife shared that while they were at a hotel two weeks prior, the Veteran verbally threatened a hotel staff by his erratic behavior.  The Veteran acknowledged that he had a "short fuse".  His wife stated that his violent potential had increased over the past 10-12 years.  It was noted that the Veteran engaged in mainly isolating recreational activities such as walking, reading or spending time on his computer, but appeared to be fully capable of attending to his basic activities of daily living (ADL).  

On mental status examination, the examiner observed that the Veteran appeared clean, neatly groomed, appropriately and casually dressed.  His psychomotor was unremarkable and his speech was spontaneous, clear and coherent.  His attitude was noted as cooperative, friendly and attentive.  The Veteran's affect was appropriate and full, but his mood was described as anxious and depressed.  The examiner observed that the Veteran had a short attention span as evidenced bu his inability to do the serial 7's or 3's successfully.  The Veteran stated that he was forgetful of requests made by his wife and frequently opened cupboard doors and forgot to close them.  He was oriented to person, time and place.  His thought process was unremarkable as well as his thought content.  There was no evidence of delusions, hallucination or inappropriate behavior.  He denied having ritualistic behaviors, panic attacks, suicidal ideation and homicidal ideation.  The examiner noted that the Veteran's impulse control was fair and he did have episodes of violence.  He also stated that the Veteran was not able to maintain minimum personal hygiene.  The examiner observed that the Veteran's remote and immediate memory was normal, but his recent memory was mildly impaired.  He further commented that while the Veteran knew the amount of his benefit payment and monthly bills, he, nonetheless, did not appear capable of handling his finances.  The examiner diagnosed the Veteran with PTSD. 

Regarding the Veteran's psychiatric disorder, the examiner stated that the Veteran's reports of becoming provoked easily lead to difficulties with others.  He observed that the Veteran had significant attention and concentration difficulties, as well as chronic mood disturbances involving depression and anger reactions.  The examiner commented that the Veteran did not endorse somatic changes.  He further opined that the Veteran's cognitive decline did not appear to be related to PTSD symptoms or affective symptoms.  The examiner, however, stated that there appeared to be a moderately strong linkage between the Veteran's PTSD symptoms and changes in his impairment in functional state and quality of life.  He also said that there did not appear to be other psychiatric disorders (other than alcohol dependence and PTSD) that were independently responsible for impairment in psychosocial adjustment and quality of life.  The examiner concluded that the Veteran's PTSD symptoms caused total occupational and social impairment.

A further review of his VA medical treatment records reflect that in November 2009, the Veteran reported continued nightmares, flashbacks and being combative during the night.  On mental status examination, the clinician observed that the Veteran was neatly groomed and appropriately dressed.  He was polite and cooperative.  His speech was spontaneous, but his affect was mildly constricted.  The Veteran's mood was serious, but his thoughts were logical and goal directed.  There was no evidence of auditory, visual or tactile hallucinations.  He denied suicidal and homicidal ideation.  A December 2009 VA psychiatric addendum showed that the Veteran had problems with impulse control, anger and irritability.  Another December 2009 VA geriatric progress record revealed that the Veteran got so upset with his wife and followed her out of the house and went to choke her, but she was able to push him aside.

In a July 2010 private treatment record, Dr. F.V.M. stated that the Veteran was scheduled to see neurosurgery regarding his NPH and progressive balance problems.  He observed that the Veteran had continuing and apparently deteriorating issues with his balance, incontinence and deteriorating higher mental functions.  Dr. F.V.M. stated that in addition to those problems, the Veteran continued to have ongoing severe issues with depression.

The Veteran had another neuropsychological evaluation in August 2010.  Neuropsychological testing revealed a marked decline in non-verbal abilities from pre-morbid levels.  The clinician observed that the Veteran demonstrated impaired visual-spatial abilities, non-verbal problem solving, working memory, sustained and complex visual attention, delayed free recall for unrelated verbal information with intact cued recall and recognition and visual memory.  There was also evidence to suggest a mild decline in processing speed; otherwise, his language skills, contextual verbal memory and auditory attention fell with normal levels.  The clinician noted the Veteran's complaints of depression.  He stated that the Veteran's scores on objective measure of mood fell within the moderately depressed range and also suggested that the Veteran was experiencing high levels of anxiety pertaining to his physical functional and inability to function on a day-to-day basis.  Overall, the clinician said the results were consistent with the effects of NPH on cognitive functioning.  He concluded that the effects of depression were not evident on testing and not believed to be the underlying etiology of the Veteran's cognitive problems.

In a December 2010 private medical opinion letter, Dr. F.V.M. reiterated that it was his opinion that the Veteran suffered from the effects of PTSD.  He stated that the Veteran was preoccupied with thoughts of death and had suicidal thoughts.  Dr. F.V.M. observed that the Veteran had long-standing anger issues associated with frustration with his day-to-day challenges and noted that, at times, he was confrontational.  He stated that the Veteran was frequently known to have explosive verbal attacks on other people and has had episodic behavioral problems manifested by offensive gestures and inappropriate remarks.

At his July 2012 VA examination, the examiner confirmed a diagnosis of PTSD and alcohol dependence in full remission.  The examiner opined that the Veteran's abuse of alcohol was more likely than not, self-medicating behavior to deal with symptoms from PTSD.  He stated that it may have contributed to some cognitive issues, but that he had been sober for 27 years and his cognitive dysfunction continued to progressively decrease.  The examiner further opined that the Veteran had met the criteria for total occupational and social impairment.  The examiner stated that the Veteran's PTSD impaired his social and occupational functioning while his alcohol abuse impaired his social functioning.  Regarding the Veteran's dementia, the examiner commented that it impaired his social functioning and totally impaired his occupational functioning.  The examiner observed that the Veteran's PTSD symptoms included a depressed mood; chronic sleep impairment; mild memory loss; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful situations; inability to establish and maintain effective relationships; and impaired impulse control.  He further concluded that the Veteran would not be able to manage his financial affairs.

In addition, Dr. A.P. submitted another private medical opinion letter dated February 2014.  She stated that although the Veteran had problems with his memory, he was competent from a neurological standpoint.  She opined that he could maintain his financial responsibility.  In addition, Dr. A.P. observed that the Veteran took care of his ADLs and his wife was a very good support to him.

Further, the Veteran had another VA examination in November 2014.  The Veteran reported that he had not worked since 2005 when he was diagnosed with NPH. He stated his short term memory was bad; although, he remembered things that happened a long time ago.  According to his wife, the Veteran was often sad and had a lack of motivation to do much, especially for the last two years.  She said he just sat in his chair at home for 10-12 hours doing nothing and he did not show any interest in doing anything.  She further reported that there were days when he does not take a shower or shave.  She also stated that while on vacation in Ireland and Yellowstone, he refused to participate in any activities.  The examiner noted that there were no manic or psychotic symptoms elicited as well as no active suicidal thoughts expressed.  The examiner diagnosed the Veteran with PTSD and depressive disorder.  He observed that the Veteran's PTSD symptoms included a persistent negative emotional state, markedly diminished interest or participation in significant activities, irritable behavior and anger outbursts, problems with concentration and sleep disturbances.  The Veteran also endorsed symptoms of a depressed mood, anxiety and disturbances of motivation and mood.  The examiner concluded that the Veteran's psychiatric disorders caused occupational and social impairment with occasional decrease in work occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation efficiency and intermittent periods of inability to perform.  

In sum, it is acknowledged that the Veteran has a variety of psychiatric and neurological symptoms to include cognitive deficits. He has NPH which is not service-connected as well as service-connected PTSD with depression.  The evidence is evenly balanced regarding whether his service-connected PTSD with depression or his non-service-connected NPH causes total social and occupational impairment.  Giving the Veteran the benefit of the doubt, the Board concludes the overall depiction of the Veteran's service-connected psychiatric disability is consistent with the criteria for a 100 percent rating under Diagnostic Code 9411.  

Specifically,  a February 2009 opinion indicated that the Veteran's intractable and progressive mental illness was likely related to his service.  His behavior was inappropriate. His illness was described as including illogical and irrelevant speech, poor hygiene and an inability to maintain any sort of effective social or occupational relationship. An August 2009 neuropsychological report indicated that PTSD was at least a contributing factor to the Veteran's dementia. An October 2009 VA examiner indicated that there was a moderately strong linkage between PTSD and the changes in his functional impairment and quality of life, and concluded that the Veteran's PTSD caused total occupational and social impairment.  In December 2010 it was noted that he was preoccupied with death and suicidal thoughts.  In July 2012, a VA examination report continued to show total occupational and social impairment.  In 2014,  his PTSD symptoms included a persistent negative emotional state, and markedly diminished interest or participation in significant activities.  

Given that the evidence is in equipoise regarding the source of his total impairment (either PTSD with depression or NPH or both) a 100 percent is warranted for the initial evaluation of PTSD.


ORDER

Entitlement to an initial rating of 100 percent for PTSD is granted for the entire appeal period.

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


